Citation Nr: 1456217	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to VA Vocational Rehabilitation services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Board hearing held at the RO in June 2014.  Additional evidence was received at that time.


FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities, each evaluated as 10 percent disabling.

2.  The Veteran has worked steadily for more than 20 years as both a commercial airline pilot and as a chiropractor.

3.  The Veteran has overcome any employment handicap caused by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for VA Vocational Rehabilitation services under Chapter 31, United States Code have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2012); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.51 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b).  Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for vocational rehabilitation benefits and services in accordance with the VCAA were codified at 38 C.F.R. §§ 21.32, 21.33 (2014). 

In August 2009, the Vocational Rehabilitation & Employment (VR&E) Division provided notice of the process for eligibility for vocational rehabilitation and employment counseling and services, which the Veteran signed.  Further, a VA rehabilitation counselor met with the Veteran in October 2009 and documented her oral counseling on the same requirements.  Therefore, the Board concludes that the notice requirements including the special notice requirements of 38 C.F.R. § 21.32 (2014) for vocational rehabilitation benefits have been accomplished. 

VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  At his June 2014 hearing, the Veteran submitted the report of a June 2014 examination conducted apparently in light of his concern about hearing loss; the report included audiometric findings.  Service connection is in effect for tinnitus, but not for hearing loss.  Although the examination report does mention the Veteran's history of tinnitus, that is as far as the report addresses the matter; the report does not present any findings as to tinnitus, or otherwise reference tinnitus except to note that the Veteran reported experiencing the disorder.  The Board consequently concludes that the June 2014 examination report is not additional, pertinent evidence that requires further procedural action.  See 38 C.F.R. § 20.1304 (2014).

The Veteran was afforded a hearing before a Veterans Law Judge during which he presented oral argument in support of his claim.  Although the Veterans Law Judge did not note the bases of the prior determination or the elements that were lacking to substantiate the claim, the Veterans Law Judge did ask specific questions directed at identifying whether the Veteran met the criteria for basic entitlement.  The Veterans Law Judge did not specifically seek to identify any pertinent evidence not currently associated with the claims file; however, the Veteran volunteered his pertinent history and symptoms in connection with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Law and regulations

The Veteran seeks entitlement to VR&E services.  He contends and has testified that his service-connected tinnitus and cervical spine disorders impact on his twin occupations of airline pilot and chiropractor.

The purpose of VA's rehabilitation program is to provide for services and assistance necessary to enable Veterans with service-connected disabilities to achieve independence in daily living and, to the extent possible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3101 (West 2012); 38 C.F.R. § 21.70 (2014). 

A person is entitled to VR&E services if: a) that person is a Veteran with a service-connected disability compensable at a rate of 20 percent or more, b) which was incurred or aggravated in service on or after September 16, 1940, and c) is determined by VA to be in need of rehabilitation because of an employment handicap.  See 38 U.S.C.A. § 3102 (West 2012); 38 C.F.R. § 21.40 (2014). 

To establish that an individual has an employment handicap, each of the following conditions must be met: (a) the individual has a vocational impairment, that is impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his or her abilities, aptitudes, and interests; (b) the effects of the impairment of employability have not been overcome through employment in, or qualifying for employment in, an occupation consistent with the individual's abilities, aptitudes, or interests; and c) service-connected disabilities must contribute in substantial part to the overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51 (2014).

VA regulations require that a determination of employment handicap or serious employment handicap must be made by a counseling psychologist or vocational rehabilitation counselor in the Vocational Rehabilitation and Employment Division.  38 C.F.R. §§ 21.50.  When determining the individual's overall vocational impairment, the counseling psychologist or vocational rehabilitation counselor will consider the factors identified in 38 C.F.R. § 21.50(c).  See 38 C.F.R. § 21.51(c)(2) (2014). 

The factors of 38 C.F.R. § 21.50(c) consist of the following: (1) the handicapping effects of the individual's service-connected and nonservice-connected disabilities on employability and on independence in daily living; (2) the individual's physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; (3) the impact of the individual's identified vocational impairments on the individual's ability to prepare for, obtain, and keep suitable employment; (4) the individual's abilities, aptitudes, and interests; (5) the individual's personal history and current circumstances (including educational and training achievements, employment record, developmental and related vocationally significant factors, and family and community adjustment); and (6) other factors that may affect the individual's employability. 

Analysis

In this case, the Veteran filed his claim for VR&E services in May 2009.  He currently has the following two service-connected disabilities:  tinnitus, evaluated as 10 percent disabling, and cervical spine disability, evaluated as 10 percent disabling.  His combined disability rating is 20 percent.

In connection with his claim, the Veteran explains that he has worked primarily as an airline pilot since approximately 1986 or 1989, and that he has also worked on a part-time basis since the 1990s as a chiropractor.  In an August 2009 application, the Veteran reported holding two Bachelor of Science degrees, and a Doctor of Chiropractic degree.  The Veteran contends that his primary profession as an airline pilot requires him to sit in a cramped cockpit with his neck flexed forward for prolonged periods, which causes discomfort related to his service-connected cervical spine disorder.  As for his tinnitus, the Veteran contends that the noise in the cockpit is at hazardous levels, according to Occupational Safety and Health Administration (OSHA) standards, and that the exposure to those noise levels exacerbates his tinnitus and causes hearing loss.  He claims that his twice-yearly re-certification examinations do not include audiometric testing, and that instead the examiner only asks him to describe how his hearing is doing.  As for his avocation as a chiropractor, the Veteran contends that the repeated bending and lifting associated with assisting patients aggravates his neck disorder and the surrounding anatomical structures.  

The Veteran underwent a counseling and evaluation session in October 2009 in connection with his application for VR&E services.  The report of that session documents that he holds two Bachelor of Science degrees (one in biological sciences and the other in anatomy), a Masters degree in international relations, and a Doctor of Chiropractic degree.  He reported that he was a fighter pilot in service, and after service continued to fly as a commercial airline pilot.  He reported that he planned to retire from his pilot job at age 60, but would continue to work as a chiropractor.  In describing the impact of his service-connected disorders on his piloting career, the Veteran indicated that he experiences neck pain during and after long flights because of the way the seats require him to keep his neck in a forward position.  He also notes that the level of noise in the aircraft results in increased tinnitus, which in turn leads to difficulty with hearing others speak.  As for his chiropractic practice, the Veteran indicated that the duties required prolonged and repetitive bending at the neck and prolonged  and often forceful grasping and handling with both upper extremities; he explained that he becomes sore and stiff after treating a number of patients.  

In reviewing the report, a Vocational Rehabilitation Counselor (VRC) acknowledged the Veteran's limitations in sitting longer than 60 minutes in the pilot's chair because of the neck disorder, and difficulty with hearing enunciation at times or to tolerate loud noise because of tinnitus.  The VRC also noted that the Veteran was impaired by several nonservice-connected orthopedic disorders.  The VRC concluded that the service-connected disorders did contribute in substantial part to the impairment, but that the Veteran's longstanding history of employment in a field that was consistent with his demonstrated interests, aptitudes and abilities established that he had overcome his employment handicap, and that, consequently, an employment handicap for VR&E purposes did not exist.  An appraisal of his physical capacities accompanying the report noted that the Veteran experienced numbness in the left hand because of the neck disability, but that otherwise all of the other problems noted by the Veteran were due to nonservice-connected conditions.

The record shows that the Veteran has been employed as an airline pilot for more than 25 years.  He acknowledges undergoing employment physicals bi-annually, and the Board notes that the pertinent regulation regarding retaining a Class 1 medical certificate to continue operating as a commercial airline pilot requires renewal of the medical certificate every 6 months.  See 14 C.F.R. § 61.23(a), (d) (2014).  (The Board notes that the May 2010 statement of the case refers to the regulation by the alternate designation of 9 F.A.R. Part 61.23.)  By his own account, the Veteran's physicals included his complaints about his service-connected disabilities.  Clearly, the Veteran's cervical spine and tinnitus disorders, or even his nonservice-connected disorders, were not considered serious enough to prevent the Veteran from renewing his medical certificate twice each year.  Nor does the Veteran contend that his employer ever prevented him from flying because of his service-connected disorders, or that his service-connected disorders at any point prompted his employer to restrict his duties or take any adverse action.  The same is true with respect to the nonservice-connected disorders.  In fact, the only indication of a restriction in the Veteran's occupation as a pilot is the Veteran's stated desire to retire at age 60. 

The Veteran contends that he uses more sick leave than the average airline pilot.  He has not offered any basis for his testimony in this regard.  In any event, comparison of his use of sick leave to the use of sick leave of other pilots is of only marginal relevance.  More relevant is the frequency of his actual sick leave use.  The Veteran contends that he only has about 89 hours of sick leave left, and thus presumably takes sick leave fairly often.  Again, however, he has not suggested that his piloting occupation has been affected by his frequent use of sick leave, or that his employer has otherwise taken any adverse action.  He has continued to remain employed on a steady basis, despite taking time off to attend to medical matters.  The Board finds that his reported use of sick leave does not establish the presence of an employment handicap. 

The Board notes that the Veteran has not submitted any competent evidence documenting the actual decibel levels involved in his occupation as an airline pilot.  In any event, comparison of a work environment to OSHA regulations is, at most, only marginally relevant to a determination of entitlement to VR&E services.  It is the actual impairment resulting from the impact of service-connected disorders on occupation which is relevant, and that impairment in this case does not meet the criteria for the benefit sought.
 
In short, the record clearly shows that the Veteran has been able to maintain an uninterrupted career as an airplane pilot for decades, and one which he believes he will continue until retirement.  The Veteran was a fighter pilot in service, and continued as a pilot after service, demonstrating that piloting aircraft is clearly consistent with his ability, aptitude and interest.  Although he reports that his successful career exacerbates his service-connected disorders, he does not contend that the service-connected disorders in turn have interfered to any significant extent with his occupation as a pilot.  His numerous flying physicals have not led to any restrictions based on his service-connected disorders, and as already noted, his plans to leave his job are based on retirement, and not his service-connected disabilities.  This shows that the Veteran clearly has overcome any employment handicap from his service-connected disorders.

The Board also notes that the evidence does not establish an employment handicap with respect to his avocation as a chiropractor.  The Veteran reported at his October 2009 session that he had no plans to stop working as a chiropractor.  Although the career is currently part-time, there is nothing in the record, other than the job as an airline pilot from which the Veteran will soon retire, suggesting that the Veteran could not work as a chiropractor on a full-time basis.  In the absence of any indication that the service-connected disorders have impaired the Veteran's ability to work as a chiropractor, the Board finds that this also serves to demonstrate that the Veteran does not have an employment handicap.  The Board points out that most of the Veteran's college degrees are in the fields of medicine or medicinal science.  This supports the Board's finding that the Veteran's occupation as a chiropractor is consistent with his interest, aptitude and abilities.

In sum, although the Veteran's service-connected tinnitus and cervical spine disorders may have some impact on his employment, the evidence demonstrates that the impact does not amount to an employment handicap.  In any event, the Veteran's lengthy history of employment as both an airline pilot and a chiropractor clearly show that any employment handicap has been overcome.  Accordingly, the Veteran is not entitled to VR&E.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to VA Vocational Rehabilitation under Chapter 31, Title 38, United States Code is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


